            Case 1:20-cv-04160-JGK Document 41 Filed 12/01/20 Page 1 of 2
                                                                           21st Floor
                                                                           1251 Avenue of the Americas
                                                                           New York, NY 10020-1104

                                                                           Elizabeth A. McNamara
                                                                           (212) 603-6437 tel
                                                                           (212) 316-4210 fax

                                                                           lizmcnamara@dwt.com




                                          December 1, 2020



VIA ECF

Hon. John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

         Re:       Hachette Book Group, Inc. et al. v. Internet Archive et al., 1:20-CV-04160-JGK
                   (S.D.N.Y.)

Dear Judge Koeltl:

        In accordance with the deadline agreed by the parties and set forth in Your Honor’s
August 31, 2020 order, counsel for the parties notify the Court that they do not consent to trial
before the Magistrate Judge and that they do not believe a reference to the Magistrate Judge
would be useful for purposes of settlement.

Respectfully submitted,

 DAVIS WRIGHT TREMAINE LLP                          DURIE TANGRI LLP

 /s/ Elizabeth A. McNamara                          /s/ Joseph C. Gratz
 Elizabeth A. McNamara                              Joseph C. Gratz (Pro Hac Vice)
 Linda Steinman                                     Jessica E. Lanier (Pro Hac Vice)
 John M. Browning                                   Aditya V. Kamdar (Pro Hac Vice)
 1251 Avenue of the Americas, 21st Floor            217 Leidesdorff Street
 New York, NY 10020                                 San Francisco, CA 94111
 Phone: (212) 489-8230                              Phone: (415) 362-6666
 Email: lizmcnamara@dwt.com                         Email: jgratz@durietangri.com
         lindasteinman@dwt.com                              jlanier@durietangri.com
         jackbrowning@dwt.com                               akamdar@durietangri.com




4837-9517-5891v.2 0092453-000002
            Case 1:20-cv-04160-JGK Document 41 Filed 12/01/20 Page 2 of 2




Hon. John G. Koeltl
November 30, 2020
Page 2


 OPPENHEIM + ZEBRAK, LLP                   Allyson R. Bennett (Pro Hac Vice)
                                           953 East 3rd Street
 Matthew J. Oppenheim                      Los Angeles, CA 90013
 Scott A. Zebrak                           Phone: (213) 992-4499
 4530 Wisconsin Avenue, NW, 5th Floor      Email: abennett@durietangri.com
 Washington, DC 20016
 Phone: (202) 480-2999                     ELECTRONIC FRONTIER FOUNDATION
 Email: matt@oandzlaw.com
        scott@oandzlaw.com                 Corynne McSherry (Pro Hac Vice)
                                           Kit Walsh (Pro Hac Vice)
 Attorneys for Plaintiffs                  Cara Gagliano (Pro Hac Vice)
                                           815 Eddy Street
                                           San Francisco, CA 94109
                                           Phone: (415) 436-9333
                                           Email: corynne@eff.org
                                                  kit@eff.org
                                                  cara@eff.org

                                           Attorneys for Defendant




4837-9517-5891v.2 0092453-000002
